        Case 4:19-cv-00923 Document 1 Filed on 03/13/19 in TXSD Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

JOSE GARCIA                                            §
                                                       §
         Plaintiff,                                    §
                                                       §
v.                                                     §
                                                             CIVIL ACTION NO.: ____________
                                                       §
ALLSTATE VEHICLE AND PROPERTY                          §
INSURANCE COMPANY,                                     §
                                                       §
         Defendant.                                    §

DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S
                     NOTICE OF REMOVAL

         Defendant Allstate Vehicle and Property Insurance Company files this Notice of Removal

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(a) and shows as follows:

                                        I.      INTRODUCTION

              1.      This is an insurance coverage and bad faith case. On February 12, 2019, Plaintiff

     filed his Original Petition in Cause No. 2019-10551 in the 125th Judicial District Court of Harris

     County, Texas, initiating a civil cause of action against Defendant. Exhibit E.

              2.      Removal is based on diversity jurisdiction because the amount in controversy

     exceeds $75,000, exclusive of interest and costs, and there is complete diversity between Plaintiff

     and Defendant.

              3.      Plaintiff alleges multiple causes of action against Defendant related to its handling

     of a property insurance claim submitted by Plaintiff. Plaintiff specifically alleges breach of

     contract; non-compliance with Chapter 542 of the Texas Insurance Code; and non-compliance

     with Chapter 541 of the Texas Insurance Code and “bad faith.” Plaintiff further alleges that

     Defendant’s conduct was committed “knowingly” as that term is defined in the Texas Insurance

     Code. Plaintiff seeks “monetary relief over $100,000 but not more than $200,000, including

DEFENDANT’S NOTICE OF REMOVAL
                                                                                                   PAGE 1
117494492.1
        Case 4:19-cv-00923 Document 1 Filed on 03/13/19 in TXSD Page 2 of 5



   damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.”

   Exhibit E at ¶ 4.

              4.      Allstate received the Citation and Plaintiff’s Original Petition by certified mail on

   or about February 15, 2019. Allstate filed its Original Answer to Plaintiff’s Original Petition on

   March 8, 2019. Exhibit H.

              5.      Allstate now files this Notice of Removal based on the grounds asserted herein,

   and promptly upon the filing of same, is also filing a Notice of Filing Notice of Removal with the

   Harris County state court in which this case was previously pending.

                                  II.     GROUNDS FOR REMOVAL

              6.   This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

   § 1332(a) because the parties involved are citizens of different states, and the matter in

   controversy exceeds $75,000, exclusive of interest and costs.

         A.        Complete Diversity Exists Between the Viable Parties.

              7.   According to Plaintiff’s Original Petition, at the time this action was commenced,

   Plaintiff was, and still is, domiciled in Harris County, Texas. In determining diversity jurisdiction,

   the state where someone establishes his domicile serves a dual function as his state of citizenship.

   Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564 ( 5th Cir. 2011). A person’s state of domicile

   presumptively continues unless rebutted with sufficient evidence of change. Id. “Evidence of a

   person’s place of residence…is prima facie proof of his domicile.” Id. (citations omitted).

   Furthermore, once established, “[a] person’s state of domicile presumptively continues unless

   rebutted with sufficient evidence of change.” Id. Thus, for purposes of diversity of citizenship,

   Plaintiff is considered a Texas citizen.

              8.   Allstate is a corporation incorporated under the laws of the State of Illinois, having its

   principal place of business now and at the time this action was commenced at Northbrook, Cook

DEFENDANT’S NOTICE OF REMOVAL
                                                                                                    PAGE 2
117494492.1
         Case 4:19-cv-00923 Document 1 Filed on 03/13/19 in TXSD Page 3 of 5



   County, in the State of Illinois. Allstate is now, and was at the time this action was commenced, a

   citizen of the State of Illinois.

         B.        The Amount in Controversy Exceeds $75,000.

              9.   Additionally, the claims asserted by Plaintiff exceed $75,000. Plaintiff seeks

   “monetary relief over $100,000 but not more than $200,000, including damages of any kind,

   penalties, costs, expenses, pre-judgment interest, and attorney’s fees.” Exhibit E at ¶ 4. Thus,

   should Plaintiff prevail on his claims herein, the damages potentially to be awarded exceed

   $75,000 on their face.

                                            III.   VENUE

              10. Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a)

   because this district and division embrace the place in which the removed action was pending, the

   125th Judicial District Court of Harris County, Texas, and a substantial part of the events giving

   rise to Plaintiff’s claims allegedly occurred in that district.

                             IV.       PROCEDURAL REQUIREMENTS

              11. Pursuant to 28 U.S.C. § 1446(a), the following exhibits are attached and indexed:

 EXHIBIT                                           DESCRIPTION

    A.             Index of Matters Being Filed

    B.             Docket Sheet in State Court

    C.             Civil Case Information Sheet filed in the 125th Judicial District Court of Harris
                   County, Texas on February 12, 2019 (Cause No. 2019-10551)

    D.             Civil Process Request filed in the 125th Judicial District Court of Harris County,
                   Texas on February 12, 2019 (Cause No. 2019-10551)

    E.             Plaintiff’s Original Petition filed in the 125th Judicial District Court of Harris
                   County, Texas on February 12, 2019 (Cause No. 2019-10551)

    F.             Citation to Allstate Vehicle and Property Insurance Company


DEFENDANT’S NOTICE OF REMOVAL
                                                                                              PAGE 3
117494492.1
         Case 4:19-cv-00923 Document 1 Filed on 03/13/19 in TXSD Page 4 of 5



 EXHIBIT                                             DESCRIPTION

    G.              Certified Mail Return Receipt to Allstate Vehicle and Property Insurance Company

    H.              Defendant Allstate Vehicle and Property Insurance Company’s Original Answer to
                    Plaintiff’s Original Petition filed in the 125th Judicial District Court of Harris
                    County, Texas on March 8, 2019 (Cause No. 2019-10551)

    I.              List of Counsel of Record


              12. This Notice of Removal is being filed within 30 days of service of the citation and

   Plaintiff’s Original Petition, and is thus timely filed under 28 U.S.C. §1446(b). There exists an

   actual and justiciable controversy between Plaintiff and Allstate with regard to the legal issues

   herein and this controversy is within the jurisdiction of this Court.

              13. Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders and all other filings in

   the state court action are attached to this Notice.

              14. Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

   will be given to all adverse parties promptly after the filing of same.

              15. Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal

   will be filed with the District Clerk for the 125th Judicial District Court of Harris County, Texas

   promptly after filing of same.

                                         V.      CONCLUSION

              16.     Allstate respectfully requests that the above-captioned action now pending in

   125th Judicial District Court of Harris County, Texas be removed to the United States District

   Court for the Southern District of Texas, Houston Division.




DEFENDANT’S NOTICE OF REMOVAL
                                                                                                  PAGE 4
117494492.1
        Case 4:19-cv-00923 Document 1 Filed on 03/13/19 in TXSD Page 5 of 5



                                          Respectfully Submitted,


                                          /s/ Susan E. Egeland
                                          W. NEIL RAMBIN
                                          ATTORNEY-IN-CHARGE
                                          State Bar No. 16492800
                                          Southern District No. 5450
                                          rambindocket@dbr.com

                                          OF COUNSEL:
                                          SUSAN E. EGELAND
                                          State Bar No. 24040854
                                          Southern District No. 1804016
                                          susan.egeland@dbr.com
                                          SARA E. INMAN
                                          State Bar No. 24073098
                                          Southern District No. 3008974
                                          sara.inman@dbr.com
                                          DRINKER BIDDLE & REATH LLP
                                          1717 Main Street, Suite 5400
                                          Dallas, Texas 75201
                                          (469) 357-2500 (Telephone)
                                          (469) 327-0860 (Fax)

                                          ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on March 13, 2019.

         Noah M. Wexler
         nwexler@arnolditkin.com
         Arnold & Itkin LLP
         6009 Memorial Drive
         Houston, TX 77007

         David Bergen
         dbergen@dalyblack.com
         Richard D. Daly
         rdaly@dalyblack.com
         ecfs@dalyblack.com
         DALY & BLACK, P.C.
         2211 Norfolk Street, Suite 800
         Houston, Texas 77098                                /s/ Susan E. Egeland
                                                             SUSAN E. EGELAND

DEFENDANT’S NOTICE OF REMOVAL
                                                                                            PAGE 5
117494492.1
